Ewing, Judge,
delivered the opinion of the court.
This was a prosecution commenced before a Justice of the Peace in the City of St. Louis, for disturbing the peace. Defendant was found guilty and her fine assessed at five dollars. From this judgment she took an appeal to the St. Louis Court of Criminal Correction, where a judgment was again rendered against her, and the case is brought to this court by appeal.
The only question in this case, namely, whether the Justice had jurisdiction of the offense charged, and if not, whether *430prosecution should have been dismissed and the defendant discharged, was passed upon in the ease of the State vs. Barada, 49 Mo. 504 ; and in the case of the State vs. Schurmann decided at this term of the court. (Ante p. 165.)
Judgment affirmed.
The other Judges concur.